Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 1 of 24




              EXHIBIT B
       Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD PageReceived
                                                                      2 of 24and E-Filed for Record
                                                                                                       4/28/2020 3:57 PM
                                                                                                Melisa Miller, District Clerk
                                                                                               Montgomery County, Texas
                                                                                                  Deputy Clerk, Jeff Fiore

                                LAWRENCE LAW FIRM
                                   A Professional Corporation
                                                                        20-04-05072
                                      3112 Windsor Rd. #A234
                                        Austin, Texas 78703
                                           (956) 994-0057
                                         (800) 507-4152 fax             Montgomery County - 410th Judicial District Court

April 28, 2020

Via E-File
Mark Turnbull, District Clerk
210 West Davis
Conroe, Texas 77301


                 RE:   NEW FILING: Martha Quintanilla v. United Property & Casualty
                       Insurance Company

Dear District Clerk:

       By this letter, we kindly ask that you file the enclosed petition with request for a jury, and
that you please prepare one citation and serve it by certified mail RRR for the following
defendant:

            Defendant United Property & Casualty Insurance Company is a Florida Corporation
            engaging in the business of insurance in the State of Texas. The defendant may be
            served with process by serving its registered agent for the State of Texas: CT
            Corporation System, 1999 Bryan Street, Ste. 900, Dallas, Texas 75201

         If you have any questions, please feel free to contact me directly at 956-792-6286. Thank
you.


                                                              Warmest Regards,

                                                              /s/ Michael A. Lawrence

                                                              LARRY W. LAWRENCE, JR.
                                                              MICHAEL A. LAWRENCE
      Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD PageReceived
                                                                     3 of 24and E-Filed for Record
                                                                                                          4/28/2020 3:57 PM
                                                                                                   Melisa Miller, District Clerk
                                                                                                  Montgomery County, Texas
                                                                                                     Deputy Clerk, Jeff Fiore
                                       20-04-05072
                            CAUSE NO. ______________________

MARTHA QUINTANILLA                               §           IN THE DISTRICT COURT
Plaintiff                                        §
                                                 §           Montgomery County - 410th Judicial District Court

                                                 §
VS.                                              §           __________ JUDICIAL DISTRICT
                                                 §
UNITED PROPERTY & CASUALTY                       §
INSURANCE COMPANY                                §
Defendant                                        §   MONTGOMERY COUNTY, TEXAS

                            PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, MARTHA QUINTANILLA, complaining of UNITED PROPERTY

& CASUALTY INSURANCE COMPANY, and for cause of action would show:

                                         I. DISCOVERY

        1. This is a level III discovery case as defined by the Texas Rules of Civil Procedure.

                                          II. PARTIES

        2. Plaintiff resides in Montgomery County, Texas.

        3. Defendant United Property & Casualty Insurance Company is a Florida Corporation

engaging in the business of insurance in the State of Texas. The defendant may be served with

process by serving its registered agent for the State of Texas: CT Corporation System, 1999

Bryan Street, Ste. 900, Dallas, Texas 75201.

                                III. JURISDICTION & VENUE

        4. The subject matter in controversy is within the jurisdictional limits of this court. The

court has jurisdiction over Defendant United Property & Casualty Insurance Company

(hereinafter “UPC”) because it is engaging in the business of insurance in the State of Texas.

Venue is proper in this county because the insured property is situated in Montgomery County,

Texas. Tex. Civ. Prac. & Rem. Code § 15.032.
     Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 4 of 24



                                               IV. FACTS

        5. Plaintiff are the owner of the Texas Homeowner’s Insurance Policy (hereinafter

referred to as “the Policy”), which was issued by UPC.

        6. Plaintiff own the insured property, located at 19566 Desna Drive, Texas 77365

(hereinafter referred to as “the Property”).

        7. UPC sold the Policy with policy number 19TX00004344 insuring the property to

Plaintiff.

        8. On or about August 11, 2018, Plaintiff sustained extensive physical damage to the

insured Property when strong supercell thunderstorms moved through the Hidalgo County, Texas

area producing heavy rains, and damaging wind and hail.

        9. Plaintiff submitted claims to the Defendant against the policy for damages to the

Property as a result of the August storm. Plaintiff requested that the Defendant cover the costs of

these repairs pursuant to the policy she entered into with the Defendant.

        10. The Plaintiff reported the damage to the covered Property to the Defendant UPC.

The Defendant wrongfully denied Plaintiff’s claim for full repairs to the Property, even though

the Policy he has with the Defendant provided coverage for losses such as the losses suffered by

the Plaintiff.   Additionally, the Defendant under-scoped damages during its inspections,

investigations, and payment and made representation that the policy the Plaintiff had with

Defendant specifically excluded some repairs.

        11. As of the date of this filing, the Defendant continues to delay in the payment for the

damages to the property. As a result, Plaintiff has not been paid the full value of the damages

suffered to his home.

        12. Defendant UPC failed to perform its contractual duties to adequately compensate
    Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 5 of 24



Plaintiff under the terms of the policy. In spite of a demand for proceeds to be paid out in an

amount sufficient to cover the damaged property, Defendant UPC has categorically refused to

pay the full proceeds available under the policy. Additionally, all conditions precedent to

recovery upon the Policy have been carried out by the Plaintiff. Defendant UPC’s conduct

constitutes a breach of the insurance contract between Plaintiff and Defendant.

       13. Defendant UPC has misrepresented to Plaintiff there was no damage to areas of the

home that were damaged, and that all damage covered under the Policy has been accounted for,

even though it has not been paid in full. Defendant UPC’s conduct constitutes a violation of the

Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)(1).

       14. Defendant UPC’s failed to make an attempt to settle Plaintiff’s claim in a fair manner,

although it was aware of its liability to Plaintiff under the Policy. Defendant UPC’s conduct

constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code

§541.060(a)(2)(A).

       15. Defendant UPC’s failed to adequately explain to Plaintiff the reasons for its offer of

an inadequate settlement.     Specifically, Defendant UPC failed to offer Plaintiff adequate

compensation, and misrepresented its explanation for why full payment was not being made.

Furthermore, Defendant UPC did not communicate that any future settlements or payments

would be forthcoming to pay for the entire losses covered under the Policy, nor did it provide

any explanation for the failure to adequately settle Plaintiff’s claim. Defendant UPC’s conduct is

a violation of the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code

§541.060(a)(3).

       16. Defendant UPC refused to fully compensate Plaintiff, under the terms of the Policy,

even though Defendant UPC failed to conduct a reasonable investigation. Specifically,
     Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 6 of 24



Defendant UPC performed an outcome-oriented investigation of Plaintiff’s claim, which resulted

in a biased, unfair, and inequitable evaluation of Plaintiff’s losses on the Property. Defendant

UPC’s conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices.

Tex. Ins. Code §541.060(a)(7).

        17. Defendant UPC failed to accept or deny Plaintiff’s full and entire claim within the

statutorily mandated time of receiving all necessary information. Defendant UPC’s conduct

constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. Tex Ins. Code

§542.056.

        18. Defendant UPC failed to meet its obligations under the Texas Insurance Code

regarding payment of claim without delay. Specifically, it has delayed full payment of Plaintiff’s

claim longer than allowed and, to date, Plaintiff has not received full payment for their claim.

Defendant UPC’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

of Claims. Tex. Ins. Code §542.058.

        19. Since the date Plaintiff presented her claim to Defendant UPC, the liability of

Defendant UPC to pay the full claim in accordance with the terms of the Policy was reasonably

clear. However, Defendant UPC has refused to pay Plaintiff in full, despite there being no basis

whatsoever on which a reasonable insurance company would have relied to deny the full

payment. Defendant UPC’s conduct constitutes a breach of the common law duty of good faith

and fair dealing.

        20. Defendant UPC knowingly or recklessly made false representations, as described

above, as to material facts and/or knowingly concealed all or some material information from

Plaintiff.

        21. As a result of Defendant UPC’s wrongful acts and omissions, Plaintiff was forced to
     Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 7 of 24



retain the professional services of the attorney and law firm who is representing him with respect

to these causes of action.

                                       V. CAUSES OF ACTION

                             Causes of Action Against Defendant UPC

        22. Defendant UPC is liable to Plaintiff for intentional breach of contract, as well as

intentional violations of the Texas Insurance Code and intentional breach of the common law

duty of good faith and fair dealing.

                                         Breach of Contract

        23. Defendant UPC’s conduct constitutes a breach of the insurance contract made

between Defendant UPC and Plaintiff.

        24. Defendant UPC’s failure and/or refusal, as described above, to pay adequate

compensation as it is obligated to do under the terms of the Policy in question, and under the

laws of the State of Texas, constitutes a breach of Defendant UPC’s insurance contract with

Plaintiff.

             Noncompliance with Texas Insurance Code: Unfair Settlement Practices

        25. Defendant UPC’s conduct constitutes multiple violations of the Texas Insurance

Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a). All violations under this article

are made actionable by Tex. Ins. Code §5411.151.

        26. Defendant Farmer’s unfair settlement practice, as described above, of misrepresenting

to Plaintiff material facts relating to the coverage at issue, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. Tex. Ins.

Code §541.060(a)(1).

        27. Defendant UPC’s unfair settlement practice, as described above, of failing to attempt
    Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 8 of 24



in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

Defendant UPC’s liability under the Policy was reasonably clear, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. Tex. Ins.

Code §541.060(a)(2)(A).

       28. Defendant UPC’s unfair settlement practice, as described above, of failing to

promptly provide Plaintiff with a reasonable explanation of the basis in the Policy, in relation to

the facts or applicable law, for its offer of a compromise settlement of the claim, constitutes an

unfair method of competition and an unfair and deceptive act or practice in the business of

insurance. Tex. Ins. Code §541.060(a)(3).

        Noncompliance with Texas Insurance Code: The Prompt Payment of Claims

       29. Defendant UPC’s conduct constitutes multiple violations of the Texas Insurance

Code, Prompt Payment of Claims. All violations made under this article are made actionable by

Tex. Ins. Code §542.060.

       30. Defendant UPC’s delay of the payment of Plaintiff’s claim following its receipt of all

items, statements, and forms reasonably requested and required, longer than the amount of time

provided for, as described above, constitutes a non-prompt payment of the claim. Tex. Ins. Code

§542.058.

                     Breach of the Duty of Good Faith and Fair Dealing

       31. Defendant UPC’s conduct constitutes a breach of the common law duty of good faith

and fair dealing owed to insured in insurance contracts.

       32. Defendant UPC’s failure, as described above, to adequately and reasonably

investigate and evaluate Plaintiff’s claim, although, at that time, Defendant UPC knew or should

have known by the exercise of reasonable diligence that its liability was reasonably clear,
     Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 9 of 24



constitutes a breach of the duty of good faith and fair dealing.

                                               Fraud

         33. Defendant UPC is liable to Plaintiff for common law fraud.

         34. Each and every one of the representations, as described above, concerned material

facts for the reason that absent such representations, Plaintiff would not have acted as they did,

and which Defendant UPC knew were false or made recklessly without any knowledge of their

truth as a positive assertion.

         35. The statements were made with the intention that they should be acted upon by

Plaintiff, who in turn acted in reliance upon the statements, thereby causing Plaintiff to suffer

injury and constituting common law fraud.

                                            Knowledge

         36. Each of the acts described above, together and singularly, was done “knowingly,” as

that term is used in the Texas Insurance Code, and was a producing cause of Plaintiff’s damages

described herein.

                                          VI. DAMAGES

         37. Plaintiff would show that all of the aforementioned acts, taken together or singularly,

constitute the producing causes of the damages sustained by Plaintiff.

         38. As previously mentioned, the damages caused by this storm have not been properly

addressed or repaired in the months and now years since the storm, causing further damages to

the Property, and causing undue hardship and burden to Plaintiff. These damages are a direct

result of Defendant UPC’s mishandling of Plaintiff’s claim in violation of the laws set forth

above.

         39. For breach of contract, Plaintiff are entitled to regain the benefit of their bargain,
    Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 10 of 24



which is the amount of their claim, together with attorney's fees.

       40. For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

Plaintiff is entitled to actual damages, which include the loss of the benefits that should have

been paid pursuant to the policy, mental anguish, court costs, and attorney's fees. For knowing

conduct of the acts described above, Plaintiff asks for three times her actual damages. Tex. Ins.

Code §541.152.

       41. For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff

is entitled to the amount of the claim, as well as eighteen (18) percent interest per annum on the

amount of such claim as damages, together with attorney's fees. Tex. Ins. Code §542.060.

       42. For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled

to compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

owed, exemplary damages, and damages for emotional distress.

       43. For fraud, Plaintiff is entitled to recover actual damages and exemplary damages for

knowingly fraudulent and malicious representations, along with attorney's fees, interest, and

court costs.

       44. For the prosecution and collection of this claim, Plaintiff has been compelled to

engage the services of the attorney whose name is subscribed to this pleading. Therefore,

Plaintiff is entitled to recover a sum for the reasonable and necessary services of Plaintiff’s

attorney in the preparation and trial of this action, including any appeals to the Court of Appeals

and/or the Supreme Court of Texas.

       45. For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

Plaintiff is entitled to actual damages, which include his past and future medical expenses, that
    Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 11 of 24



should have been paid pursuant to the policy, mental anguish, pain and suffering, court costs, and

attorney's fees. For knowing conduct of the acts described above, Plaintiff asks for three times

their actual damages. Tex. Ins. Code §541.152.

        46. For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff

is entitled to the amount of his claim, as well as eighteen (18) percent interest per annum on the

amount of such claim as damages, together with attorney's fees. Tex. Ins. Code §542.060.

        47. For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled

to compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

owed, exemplary damages, and damages for emotional distress.

        48. As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff’s counsel states

that the damages sought are in an amount within the jurisdictional limits of this Court. As

required by Rule 47(c), Texas Rules of Civil Procedure, Plaintiff’s counsel states that Plaintiff

seeks only monetary relief, the maximum of which is less then one million dollars as of the time

of this filing. Plaintiff also seeks pre-judgment and post-judgment interest at the highest legal

rate.

                                 VII. WRITTEN DISCOVERY

                                    Requests for Disclosure

        49. Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose,

within 50 days of the service of this request, the information or material described in Rule 194.2.

                   Plaintiff’s 1st Requests for Production to Defendant UPC

        50. Please produce a copy of your entire claims file, including memos, emails, estimates,

records, a complete copy of the policy, letters, evaluations, etc. If you make claim of privilege
    Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 12 of 24



for any documents requested in this request for production, then pursuant to TRCP 193.3(b),

consider this Plaintiff’s request that you identify the information and material withheld and the

specific privilege asserted by producing a privilege log of each document withheld.

         51. Please produce all non-privileged emails and other forms of communication between

UPC, its agents, adjusters, employees, or representatives and the adjuster, and/or their agents,

adjusters, representatives or employees relating to, mentioning, concerning or evidencing the

Plaintiff’s property which is the subject of this suit.

         52. Produce any complete file (excluding all privileged portions) in UPC’s possession for

the Plaintiff/insured and/or for the Plaintiff’s property as listed in Plaintiff’s Original Petition,

relating to or arising out of any claim for damages which UPC opened a claim under any

policy. Please produce a privilege log for any portions withheld on a claim of privilege.

         53. Produce the complete claim or adjusting file for Plaintiff’s property. Please produce a

privilege log for any portions withheld on a claim of privilege.

         54. Produce all emails and other forms of communication between UPC and and/or their

agents, adjusters, representatives or employees relating to, mentioning, concerning or evidencing

the Plaintiff’s property which is the subject of this suit. This includes any correspondence or

communications related to the Plaintiff’s property, whether related to this claim or any other

claim in UPC’s possession. Please produce a privilege log for any items withheld on a claim of

privilege.

         55. Produce all estimates and reports and photos generated by the field adjusters on this

claim.

         56. Produce all correspondence between the field adjusters and the desk adjusters,

including all emails exchanged between the desk adjuster and field adjuster on this claim.
    Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 13 of 24



                     Plaintiff’s 1st Set of Interrogatories to Defendant UPC

        57. Please identify by name, title, telephone number, address, and email every field

adjuster, desk adjuster, supervisor, either employed with UPC or contracted on behalf of UPC

that has been involved with this file even if no longer employer with UPC.

        58. Please describe whether any field adjusters wrote to replace the roof on this claim.

        59. Please describe by name, title, telephone number the person answering these

interrogatories, requests for production and requests for admission on behalf of UPC.

                    Plaintiff’s 1st Requests for Admission to Defendant UPC

        60. Admit or deny that a report was generated by the initial field adjuster in this case that

wrote to replace the roof.

        61. Admit or deny that a report was generated by the field adjuster in this case that wrote

to partially replace the roof.

        62. Admit or deny that the field adjuster generated a report with damages that exceeded

75 thousand dollars.

        63.Admit or deny that the field adjuster generated a report with damages that exceeded

100 thousand dollars.

        64. Admit or deny that none of the desk adjusters involved with this claim have ever been

to the property.

                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof, said

Plaintiff have and recover such sums as would reasonably and justly compensate them in

accordance with the rules of law and procedure, as to actual damages, treble damages under the

Texas Insurance Code, and all punitive and exemplary damages as may be found. In addition,
    Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 14 of 24



Plaintiff request the award of attorney's fees for the trial and any appeal of this case, for all costs

of Court on their behalf expended, for prejudgment and post-judgment interest as allowed by

law, and for any other and further relief, either at law or in equity, to which they will show

themselves justly entitled.

                                                       Respectfully submitted,

                                                       LAWRENCE LAW FIRM
                                                       3112 Windsor Rd., Suite A234
                                                       Austin, Texas 78703
                                                       (956) 994-0057
                                                       (800) 507-4152 FAX


                                                       By:

                                                       LARRY W. LAWRENCE, JR.
                                                       State Bar No. 00794145

                                                       MICHAEL LAWRENCE
                                                       State Bar. No. 24055826
                                                       Lawrencefirm@gmail.com

                                                       CELESTE GUERRA
                                                       State Bar No. 00795395

                                                       ATTORNEYS FOR PLAINTIFF
           Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 15 of 24

                                             CITATION
Cause Number: 20-04-05072

Clerk of the Court                                      Attorney Requesting Service
Melisa Miller                                           Larry W Lawrence, Jr.
P.O. Box 2985                                           3112 Windsor Rd
Conroe, Texas 77305                                     Suite A234
                                                        Austin TX 78703
                                   THE STATE OF TEXAS
NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To:    United Property & Casualty Insurance Company
       Registered Agent CT Corporation System
       1999 Bryan Street Ste 900
       Dallas TX 75201


You are hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 10:00 A.M. of the Monday next after the expiration of twenty days after the date of service of this
citation before the Honorable 410th Judicial District Court Montgomery County, Texas at the Courthouse
of said County in Conroe, Texas.

Said Plaintiff's Original Petition was filed in said court on this the 28th day of April, 2020 numbered 20-04-
05072 on the docket of said court, and styled, Martha Quintanilla VS. United Property & Casualty
Insurance Company

The nature of plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Original
Petition accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 29th day of April,
2020.


                                                             Melisa Miller, District Clerk
                                                             Montgomery County, Texas

                                                             By:_____________________________________
                                                             Deven Maropis, Deputy
           Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 16 of 24
OFFICER’S RETURN
Cause No. 20-04-05072                     Court No: 410th Judicial District Court
Style: Martha Quintanilla VS. United Property & Casualty Insurance Company
To:          United Property & Casualty Insurance Company
Address:     Registered Agent CT Corporation System
             1999 Bryan Street Ste 900
             Dallas TX 75201

Came to hand the ___day of ____________, 20__, at _______ o’clock, and executed in _________________
County, Texas by delivering to each of the within named defendants in person, a true copy of this citation
with the date of delivery endorsed thereon, together with the accompanying copy of the Plaintiff's
Original Petition at the following times and places, to wit:
Name                 Date/Time             Place, Course and distance from Courthouse
______________       ____________          _____________________________________________________
Manner of service: ________________________________________________________________________
*And not executed as to the defendants(s) ____________________________________________________
The diligence used in finding said defendant(s) being:
_________________________________________________________________________________________
And the cause of failure to execute this process is:
_________________________________________________________________________________________
And information received as to the whereabouts of said defendant(s) being:
_________________________________________________________________________________________
FEES:
Serving Petition and Copy $_________
                                                       ________________________OFFICER
TOTAL                        $_________
                                                          ____________________County, Texas
                                                       By: ________________________, Deputy

AFFIANT
Complete if you are a person other than a Sheriff, Constable, or Clerk of the Court. In accordance with
Rule 107: the officer, or authorized person who services, or attempts to serve a citation shall sign and
return. The return must either be verified or be signed under penalty of perjury.

A return signed under penalty of perjury must contain the
statement below in substantially the following form:              _________________________________
My full name is _____________________________________             Declarant/Authorized Process Server
My date of birth is ___/___/____, and my address is               _________________________________
_____________________________________________________.            ID# & Exp. Of Certification
I DECLARE UNDER PENALTY OF PERJURY THAT THE
FOREGOING IS TRUE AND CORRECT                                     SWORN AND SUBSCRIBED ON
Executed in___________________, County, State of
__________, on the _____day of ________________, 20____.          ________________________________
                                                                  DATE
___________________________________
Declarant/Authorized Process Server
___________________________
ID# & Exp. Of Certification                                       ________________________________
                                                                  NOTARY
                 Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 17 of 24


Cause no. 20-04-05072 410th Judicial District Court


                                                                                        Clerk’s Certiﬁcate‘of Service              by Certiﬁed Mail:



I,   Melisa Miller, Clerk of the District Courts of                                              Montgomery County, Texas, certify that, in cause no. 20-04-05072, I
executed the foregoing citation                                                     in Montgomery County, Texas on this the 29th day of April, 2020, by placing in the

United States Mail a true copy of this                                                      citation,          With a true copy of the         Plaintiff's              Original Petition attached thereto,
via certified mail no.                           92147969009997901633499797 and addressed to


United Property 8C Casualty Insurance                                                        Company
Registered Agent                CT Corporation System
1999 Bryan Street Ste 900
Dallas    TX        75201


and endorsed thereon                                  “RETURN RECEIPT REQUESTED”; to certify Which witness my hand officially April 29,
2020.


                                                                                                                                                                                        Melisa Miller, District Clerk
                                                                                                                                                                                        Montgomery County, Texas



                                                                                                                                    By:      7%,:6’7/32723’"
                                                                                                                                                                                                                      Deven Maropis




                                                                                                                               US.        Postal Service”
                                                                                                                               CERTIFIED MAIL® RECEI PT
                                                                                                                               Domestic Mail Only
                                                                                                                                                                         visit   Our website         at    www.usps.com®
                                                                                                                               For delivery information,



                                                                                                                              CertiﬁedMaiIFeaaLu                 7m            nn=1=i    H710             1.533       W7         =17




                        ‘.
                            '
                                ‘x 3
                                 ,
                                     .



                                         .
                                             . ‘Qx‘x‘l‘
                                             3‘
                                                  .
                                                          »‘   'i ’1' ‘   5'.

                                                                          .~
                                                                                .
                                                                                    .


                                                                                    "‘r
                                                                                                                              Extra Services
                                                                                                                               DRetumReceleha
                                                                                                                               D
                                                                                                                                                                          $_—
                                                                                                                                                & Faggggk box, add fee as appropriate)

                                                                                                                                                                          S    __$2:&5_
                                                                                                                               D
                                                                                                                                   Return Receipt (electronic)

                                                                                                                                   Certified Mall Restricted Delivery      s   __—_
                                                                                                                                                                               ___‘
                                                                                                                                                                                                                      Postmark
                                                                                                                                                                                                                        Here
                                                                                                                               D   Adult signature Required                S
                    ,


                                                                                                                               U   Adull Signature Restricted Dellvery S       JLOL.
                                                                                               ~~a
                                                                                                     “    ~
                                                                                                                               Postage
               ("Hr“)




                                                                                                          h                    5



                                                                                                                                            WT   anBGaSBO
               ‘                                                                                                               Total Postage
               ‘I                                                                                        ,5“
               -\‘i

                                                                                                                               s

                                                                                                                               Sent To                                                                                                     20-04-05072




                                                                                                                                                                  United Property & Casulaty Insurance Company
                                                                                                                                                                                                                                                         drub.




                                                                                                                               StreetApt No"                      Registerd Agent CT Corporation System
                                                                                                                                                                                                                                                         A
                                                                                                                               or PO Bax N9                       1 999 Bryan Street
                                                                                                                               0"” s'a'e' Z’P”                    Suite 900                                                                 Code:
                                                                                                                                                                                                                                                         Pndnq-




                                                                                                                                                                  -.             D
                                                                                                                                                                        JVH' nay).—
                                                                                                                                                                                  .‘M‘, -"r;   If;        -\__   v;                    _


                                                                                                                               PS Form 3800,              April Zznﬁl'iuz"a               aﬁeeﬁyitwerse for Instructions
                                                                                                                                                                                         “'
aseUNITED‘STATES
    4:20-cv-01903        Document 1-2 Filed on 05/29/20 in TXSD Page 18 of
                 POSTAL SERVICE                                                                        First_ClaSS   Ma"
                                                                '
                                                                       --     .


                                                                                  _
                                                                                                       Postage   & Fees    Paid
            code. 20- 04-05072 >~I                                                                     USPS
            Code2: 4101hx      ‘5                                                                      Permit No.6-1o
                                    x.
                                          m    o-
                                          (U

                                          63
                                —‘"

     a
     m               '
                                .
                                                          .                                        .     .
                                                                                                                     ,
                                                                our name, address, and ZIP+4®
     :30                   N
                         Seadet‘.) Ple
                           a    o >
                                "2“
                                                    se   rInt                                      In thls   box
     u.
           “OE
                          N     E                        Service Division
    g £5                       Opg,
    < 33
    85-0
         8                g    2Lw
                                                         Montgomery County
                                                         P.0.Box2985
                                                                                  District Clerk

                          >_   z
    2
    Lu E
                          q
                          E    E         g.              Conroe, TX 77305
                                ‘U
    f1):     '                           U:
    :3:
                                9        "'
                               a         S
                 .‘w‘i




                            illﬂﬂl             |l|l||| ||||||||||||||||||||||||||||

                               aaau            Ham        unaa 3733    tum   03
aseENDER.
  ~ 4:20-cv-01903    Document
          COMPLETE THIS SECTION 1-2 Filed on 05/29/20
                                       COMPLZETE         in TXSD
                                                 THIS SECTION        Page 19 of
                                                              ON DELIVERY
      I Complete items1, 2, and 3.                                        A. Signature
      I Print your name and address on the reverse                                                                                D Agent
        so that we can return the card to you.                                                                                    D Addressee
      l Attach this card to the back of the mailpiece.                                                                  go
                                                                                                                         00.Date of Delivery
        or on the front    if   space permits.                                                                     \
                                                                                                                             41
                                                                                                                                   9n“
  ‘   Article   Addressed       to:                                       D.   ls   delivery address different from item
                                                                                                                           oﬂqfelé
                                                                                                                           1?
                                                                               If   YES   enter delivery address below:           U No
          United Property& Casulaty Insurance Compan
          Registerd Agent CT Corporation System
          1999 Bryan Street
          Suite 900
          Dallas,       TX 75201
          4/29/2020 10:46:30AM                                       3.   Service Type                             D Priority Mail Express®
                                                                 D Adult Signature                                 D Registered Mail‘"
                    p                       ..               y
                                                                 D       Signature Restricted Delivery
                                                                           d_ult                                   U Registered Mail Restricted
                    a                       ~
                                                                 ‘
                                                                                ified   Mail®                          Delivery
                                                                      .
                                                                     l     ertified Mail Restricted   Delivery     U Return Receipt for
                 Haan Raga unaa 9733 Haas 03                     U Collect on Delivery                                 Merchandise
                                                                 UCollect on Delivery Restricted Delivery          D Signature Confirmation"
  ‘        Number
      Article         from service label)
                          (77'ansfer
                                          U Insured Mail                                                           D Signature Confirmation
                                                                                                                       RSSMOIBU    DEliVGI'y
         aalu 7353 unaa a7an 1533 uaav arm Insured Mail Restricted Delivery
                                            (over $500)

  Q Fnrm 3811            .Iulv   9015 PRN 7530-09-000-9053                                                        Domestic Return Receint
      Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page Received
                                                                     20 of 24and E-Filed for Record
                                                                                                5/19/2020 9:43 AM
                                                                                         Melisa Miller, District Clerk
                                                                                        Montgomery County, Texas
                                                                                       Deputy Clerk, Patricia Morrill

                                   CAUSE NO: 20-04-05072

MARTHA QUINTANILLA                             §           IN THE DISTRICT COURT OF
                                               §
                                               §
                                               §
VS.                                            §       MONTGOMERY COUNTY, TEXAS
                                               §
                                               §
UNITED PROPERTY & CASUALTY                     §
INSURANCE COMPANY                              §             410th JUDICIAL DISTRICT


      DEFENDANT UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
           ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION
                    WITH REQUEST FOR DISCLOSURES


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, UNITED PROPERTY & CASUALTY INSURANCE COMPANY,

Defendant in the above-entitled and numbered cause, and files this, its Original Answer to

Plaintiff’s Original Petition with Request for Disclosures,, and would respectfully show unto the

Court the following:

                                            II.
                                      GENERAL DENIAL

         1.        Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY

(“UPC” or “Defendant”) asserts a general denial as is authorized by Rule 92 of the Texas Rules

of Civil Procedure, and requests that Plaintiff MARTHA QUINTANILLA (“QUINTANILLA”

or “Plaintiff”) be required to prove her charges and allegations against UPC by a preponderance

of the evidence as is required by the Constitution and law of the State of Texas.




4820-5567-9420.1
     Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 21 of 24



                                                  III.
                                               DEFENSES


           2.      Defendant UPC denies that the required conditions precedent were performed

and/or occurred.

           3.      The damages allegedly sustained by Plaintiff may have been the result of actions

or omissions of individuals over whom UPC had no control, including but not limited to

Plaintiff, therefore, UPC is not liable to Plaintiff.

           4.      Defendant UPC issued a policy of insurance to Plaintiff MARTHA

QUINTANILLA, (the “Policy”), and UPC adopts its terms, conditions and exclusions as if

copied in extenso.

           5.      The Policy does not cover wear and tear, marring, deterioration, mechanical

breakdown, latent defect, inherent vice or any quality in property that causes it to damage or

destroy itself.

           6.      The Policy does not cover damages which occurred prior to policy inception.

           7.      The Policy does not cover claims or damages arising out of workmanship, repairs

or lack of repairs arising from damage which occurred prior to policy inception.

           8.      The Policy requires direct, physical loss.

           9.      UPC is entitled to any credits or set-offs for prior payments by itself or other third

parties.

           10.     To the extent that Plaintiff’s damages are determined to be the result of a failure

by Plaintiff to take reasonable steps to mitigate the loss, those damages are not recoverable.

           11.     Plaintiff’s extra-contractual claims alleging bad faith fail because a bona fide

controversy existed and continues to exist concerning Plaintiff’s entitlement, if any, to insurance




4820-5567-9420.1                                     2
     Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 22 of 24



benefits.

         12.       To the extent that all statutory and policy requisites have not been satisfied, this

suit is premature.

         13.       Plaintiff’s extra-contractual claims alleging bad faith fail because a finding of the

existence of coverage for Plaintiff’s underlying insurance claim is necessary to establish any

basis for Plaintiff’s extra-contractual Texas Insurance Code claims. Because Plaintiff’s

allegations are generally based on UPC’s alleged failure to investigate the claim and pay policy

benefits, the existence of any applicable exclusions precludes Plaintiff’s extra-contractual, Texas

Insurance Code claims.


                                             IV.
                                   REQUEST FOR DISCLOSURES


         14.       Pursuant to Rule 194, Plaintiff is requested to disclose the information or material

described in Rule 194 of the Texas Rules of Civil Procedure.

                                                V.
                                        PRAYER FOR RELIEF


         WHEREFORE, PREMISES CONSIDERED, Defendant UNITED PROPERTY &

CASUALTY INSURANCE COMPANY prays that Plaintiff take nothing by her suit, that

Defendant recovers costs, and for such other and further relief, both at law and in equity, to

which Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY may be

justly entitled.




4820-5567-9420.1                                     3
     Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 23 of 24




                                            Respectfully submitted,

                                            LEWIS BRISBOIS BISGAARD & SMITH LLP


                                            / s / Sarah Smith
                                            Sarah R. Smith
                                            Texas Bar No: 24056346
                                            Gene M. Baldonado
                                            Texas Bar No. 24071065
                                            24 Greenway Plaza, Suite 1400
                                            Houston, Texas 77046
                                            Phone: (713) 659-6767
                                            Fax: (713) 759-6830
                                            sarah.smith@lewisbrisbois.com
                                            gene.baldonado@lewisbrisbois.com

                                            ATTORNEYS FOR DEFENDANT
                                            UNITED PROPERTY & CASUALTY
                                            INSURANCE COMPANY



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above pleading was served on all
counsel of record by electronic filing, certified mail, and/or facsimile on this 19th day of May,
2020.

Larry W. Lawrence, Jr.                              Via eService
Michael Lawrence
Celeste Guerra
LAWRENCE LAW FIRM
3112 Windsor Rd. Suite A234
Austin, Texas 78703
Lawrencefirm@gmail.com

ATTORNEYS FOR PLAINTIFF
MARTHA QUINTANILLA



                                                     /s/ Sarah R. Smith
                                                    Sarah R. Smith




4820-5567-9420.1                               4
                                                                                 Page 1 of 1
             Case 4:20-cv-01903 Document 1-2 Filed on 05/29/20 in TXSD Page 24 of 24


 Skip to Main Content Logout My Account My Cases Search Menu New Civil Search Refine Search Back                Location : All Courts Images Help

                                                        REGISTER OF ACTIONS
                                                               CASE NO. 20-04-05072

Martha Quintanilla VS. United Property & Casualty Insurance Company     §                          Case Type: Contract-Other >$200,000
                                                                        §                          Date Filed: 04/28/2020
                                                                        §                            Location: 410th Judicial District Court
                                                                        §
                                                                        §


                                                                PARTY INFORMATION

                                                                                                                     Attorneys
Defendant       United Property & Casualty Insurance                                                                 Sarah R. Smith
                Company                                                                                               Retained
                 Dallas, TX 75201                                                                                    832-460-4622(W)


Plaintiff       Quintanilla, Martha                                                                                  Larry W Lawrence, Jr.
                                                                                                                      Retained
                                                                                                                     956-994-0057(W)


                                                           EVENTS & ORDERS OF THE COURT

             OTHER EVENTS AND HEARINGS
04/28/2020   Original Petition (OCA)
04/28/2020   E-Filed Original Petition Document
04/28/2020   Request For Service
04/29/2020   Jury Trial Requested
04/29/2020   Jury Fee Paid
04/29/2020   Certified Mail Citation
                United Property & Casualty Insurance Company      Served                  05/01/2020
                                                                  Returned                05/08/2020
05/19/2020 Original Answer


                                                               FINANCIAL INFORMATION



              Plaintiff Quintanilla, Martha
              Total Financial Assessment                                                                                                       427.00
              Total Payments and Credits                                                                                                       427.00
              Balance Due as of 05/28/2020                                                                                                       0.00

04/29/2020 Transaction Assessment                                                                                                              427.00
04/29/2020 E-File Electronic Payment Receipt # 2020-267530                             Quintanilla, Martha                                   (427.00)




http://odyssey.mctx.org/Secured/CaseDetail.aspx?CaseID=2377644                                                                       5/28/2020
